Exhibit 10.1
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of
November 14, 2008, by and between PORTFOLIO RECOVERY ASSOCIATES, INC., a
Delaware corporation (the “Company”), and Steven D. Fredrickson (“Employee”).
WITNESSETH:
     WHEREAS, the Employee is employed by the Company as its President and Chief
Executive Officer; and
     WHEREAS, the Company desires that the Employee continue to serve as its
President and Chief Executive Officer; and
     WHEREAS, Employee desires to continue such an employment relationship upon
the terms set forth in this Agreement.
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties agree as follows:
     1. Employment.
          a) The Company hereby extends the employment (the “Employment”) of the
Employee as the President and Chief Executive Officer of the Company on the
terms set forth herein. Employee shall perform such duties and exercise such
powers as directed by the Board of Directors of the Company (the “Board”).
Employee hereby accepts the Employment and agrees to (i) continue to render such
executive services, (ii) perform such executive duties and (iii) exercise such
executive supervision and powers to, for and with respect to the Company, as may
be established, for the period and upon the terms set forth in this Agreement.
          b) Employee shall devote substantially all of his business time and
attention to the business and affairs of the Company consistent with his
executive position with the Company, except as permitted for Paid Time Off,
pursuant to Section 4 herein, and for Disability (as defined in Section 8(b)).
This Agreement shall not be construed as preventing Employee from serving on the
Boards of Directors of other companies, engaging in charitable and community
affairs, or giving attention to his passive investments, provided that such
activities do not interfere with the regular performance of his duties and
responsibilities under this Agreement or violate any other provision of this
Agreement.
     2. Place of Performance. The principal place of employment of Employee
shall be at the Company’s principal executive offices in Norfolk, Virginia or,
if such offices are relocated, within a 50 mile radius of Norfolk, Virginia (the
“Metropolitan Area”). Notwithstanding the foregoing, Employee may be required to
travel beyond the Metropolitan Area as reasonably required to perform his duties
hereunder.

 



--------------------------------------------------------------------------------



 



     3. Term. Except as otherwise specifically provided in Section 8 below, this
Agreement shall commence on January 1, 2009 (the “Commencement Date”), and shall
continue until December 31, 2011, subject to the terms and conditions of this
Agreement. The Term may be terminated at an earlier date in accordance with
Section 8 hereof.
     4. Compensation.
          a) Base Salary. Employee shall be paid a base salary (the “Base
Salary”) at an annual rate of $500,000, payable at such intervals as the other
executive officers of the Company are paid, but in any event at least on a
monthly basis. On each January 1 following the Commencement Date, commencing
January 1, 2010, Base Salary shall be increased annually by no less than 4% over
the immediately preceding year’s Base Salary.
          b) Bonus Compensation. Employee shall receive bonus compensation
(“Bonus Compensation”) in accordance with paragraph (e) of this Section 4.
Employee shall not be entitled to participate in any incentive bonus program for
non-management level employees during the time the Management Bonus is in
effect.
          c) Equity Award. The Employee’s Equity Award shall consist of a Long
Term Incentive Award and an Immediate Vesting Award, as hereinafter defined.
          1. Long Term Incentive Award. The Long Term Incentive Award (the “LTI
Award”) shall be granted to Employee, pursuant to the Company’s Amended and
Restated 2002 Stock Option Plan and 2004 Restricted Stock Plan, and shall
consist of a number of shares of the Company’s common stock having a total value
of $560,000, based on the closing price of a share of the Company’s common stock
as reported on NASDAQ-GS as of the date of the award. The Employee’s LTI Award
shall be earned only to the extent that certain pre-determined financial
performance metrics are achieved, and shall be subject to the terms and
conditions of the 2009 Executive LTI Plan.
          2. Immediate Vesting Award. Additionally, the Company shall grant to
Employee a number of fully vested shares of the Company’s common stock (the
“Immediate Vesting Award”) having a total value equal to $420,000, the actual
number of shares to be determined based on the closing price of a share of the
Company’s common stock as reported on NASDAQ-GS as of the date of this
Agreement. The Immediate Vesting Award shall be earned only if the Employee is a
full-time employee of the Company on January 1, 2009.
       All Equity Awards shall be subject to agreed upon restrictions
incorporated in the Company’s Insider Trading Policy and the trading
restrictions incorporated in a restricted stock agreement between the Employee
and the Company
          d) Target Stock Ownership. In accordance with the Company’s Target
Executive Share Ownership program, the Company has established the Employee’s
Target Share Ownership of the Company’s common stock (“Target Share Ownership”).
During the Term of this Agreement, the Employee shall maintain Target Share

2



--------------------------------------------------------------------------------



 



Ownership equal to no less than 115,000 shares. As provided below, if the
Employee’s Target Share Ownership levels are not met by the end of the business
year, the Employee’s Management Bonus earned, if any, may be paid in shares of
the Company’s stock.
          e) Management Bonus. The Employee’s total Management Bonus shall
consist of an Individual Portion and a Financial Achievement Portion, as
hereinafter defined, which, taken together, constitute the Management Bonus or
target Management Bonus.
     1. Individual Portion. The Employee’s performance and the performance of
the business shall be reviewed at the end of each operating year and compared to
such goals as are set forth in the business plan for that year as approved by
the Board (the “Business Plan”). If the Employee’s personal performance is in
conformance with Company policy and with the Employee’s past levels of
performance, and if Employee has met the expectations of the Compensation
Committee of the Board of Directors, a bonus equal to no less than $250,000
shall be paid to him (the “Individual Portion” of the Management Bonus).
     2. Financial Achievement Portion. If the results of operations for the year
achieve the net profitability goals for the year specified in the approved
Business Plan, an additional bonus equal to no less than $550,000 shall be paid
to him (the “Financial Achievement of the Management Bonus”).
     If (i) the results of operations for the year exceed the net profitability
goals of the approved Business Plan and (ii) the Employee’s performance is
determined in conformance with Company policy to have exceeded expectations, the
amount of the Employee’s Management Bonus may be increased in recognition of the
degree to which results exceeded such goals, and the degree to which the
Employee contributed to the Company’s superior performance results as determined
in the sole discretion of the Compensation Committee of the Board (the
“Committee”). If (i) the results of operations for the year fail to achieve such
net profitability goals specified in the approved Business Plan or (ii), the
Employee’s performance is determined in conformance with Company policy not to
have met expectations, then the amount, if any of the Employee’s Management
Bonus shall be within the absolute discretion of the Committee, provided that
the Committee shall give reasonable consideration to any intervening or
extraordinary events or circumstances that might have given rise to such
shortfall. Further, if pursuant to the Company’s senior executive target equity
ownership policies, the Employee’s targeted equity ownership levels have not
been met, the Employee’s Management Bonus may be paid, in whole or in part, in
shares of the Company’s common stock. In the event that the Management Bonus is
not in effect, in addition to the Base Salary, Employee shall be entitled to
such bonus compensation as may be determined from time to time by the Committee,
in its sole discretion. The Committee shall base its decision on a review of the
performance of the Company and the Employee’s performance at the end of each
year.

3



--------------------------------------------------------------------------------



 



       f) Employee Benefits. In addition to the Base Salary and the Bonus
Compensation, and subject to the limitations imposed herein, Employee shall be
entitled to (i) receive any fringe benefits provided by the Company to its
executive officers, including, but not limited to, life, hospitalization,
surgical, major medical and disability insurance and sick leave, (ii) such
employee benefit programs as may be offered by the Company to other employees
and (iii) be a full participant in all of the Company’s other benefit plans,
pension plans, retirement plans and profit-sharing plans which may be in effect
from time to time or may hereafter be adopted by the Company.
       g) Paid Time Off. During the Term, Employee shall be entitled to such
paid time off (“PTO”) during each calendar year of his Employment hereunder
consistent with the Company’s PTO policies then in effect and his position as an
executive officer of the Company, but in no event less than twenty-five PTO days
in any such calendar year (pro-rated as necessary for partial calendar years
during the Term). Such PTO may be taken, in Employee’s discretion, at such time
or times as are not inconsistent with the reasonable business needs of the
Company. At the end of the calendar year, Employee shall be entitled to carry
over up to five days of unused PTO into the next calendar year, but shall not be
entitled to any additional compensation in the event that Employee, for whatever
reason, fails to take such vacation during any year of his Employment hereunder.
Employee shall also be entitled to all paid holidays given by the Company to its
executive officers.
     5. Indemnification. Employee shall be entitled at all times to the benefit
of the maximum indemnification and advancement of expenses available from time
to time under the laws of the State of Delaware, and such benefit shall not be
less than any other officer or director entitled to indemnification by the
Company. Without limiting the foregoing, Employee shall also be entitled to the
benefit of the following provisions:
          a) D&O Insurance. Employee shall be covered under any directors’ and
officers’ liability insurance policy then in effect for the Company or any of
its affiliates as to which Employee is serving as a director or officer. The
failure to have an insurance policy in effect at all times shall not allow
Employee to assert a Constructive Termination of this Agreement, other than to
the extent such failure constitutes a breach of the immediately preceding
sentence.
          b) Scope of Indemnification. In addition to the insurance coverage
provided for in Section 5(a), the Company and any of the Company’s affiliates as
to which Employee has at any time served as a director, officer, employee, agent
or fiduciary (collectively, the “Indemnitors”) shall jointly and severally hold
harmless and indemnify Employee (and his heirs, executors and administrators) to
the fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding (each, a “Claim”) in which he may be involved by
reason of his having been a director, officer, employee, agent or fiduciary of
any Indemnitor (whether or not he continues to be a director, officer, employee,
agent or fiduciary thereof at the time of incurring such expenses or
liabilities), or by reason of any action or inaction on Employee’s part while
serving in any such capacity, such expenses and liabilities to include, but not
be limited to, losses, damages,

4



--------------------------------------------------------------------------------



 



judgments, investigation costs, court costs and attorneys’ fees and the cost of
reasonable settlements.
          c) Selection of Counsel. In the event the Indemnitors shall be
obligated hereunder to pay any Expenses with respect to a Claim, the Indemnitors
shall be entitled to assume the defense of such Claim upon the delivery to
Employee of written notice of its election to do so. After delivery of such
notice and the retention of such counsel by the Indemnitors, the Indemnitors
will not be liable to Employee under this Agreement for any fees of counsel
subsequently incurred by Employee with respect to the same Claim; provided that,
(i) Employee shall have the right to employ counsel in any such Claim at his
expense; and (ii) if (A) the employment of counsel by Employee has been
previously authorized by the Indemnitors, (B) counsel for Employee shall have
provided the Indemnitors with written advice that there is a conflict of
interest between the Indemnitors and Employee in the conduct of any such
defense, or (C) the Indemnitors shall not continue to retain such counsel to
defend such Claim, then the fees and expenses of Employee’s counsel shall be at
the expense of the Indemnitors.
          d) Nonexclusivity. The indemnification rights set for in this
Section 5 shall be in addition to any rights to which Employee may be entitled
under any of the Indemnitors’ charter documents, bylaws or agreements, any vote
of stockholders or disinterested directors, the laws of the various Indemnitors’
jurisdictions of formation or incorporation. The indemnification rights set
forth in this Section 5 shall continue as to Employee for any action Employee
took or did not take while serving in an indemnified capacity even though
Employee may have ceased to serve in such capacity.
          e) Survival. The indemnification and contribution provided for in this
Section 5 will remain in full force and effect after any termination of
Employee’s employment and without regard to any investigation made by or on
behalf of Employee or any agent or representative of Employee.
     6. Expenses. During the Term, the Company shall reimburse Employee upon
presentation of appropriate vouchers or receipts in accordance with the
Company’s expense reimbursement policies for executive officers, for all
out-of-pocket business travel and entertainment expenses incurred or expended by
Employee in connection with the performance of his duties under this Agreement
in accordance with the Company’s expense reimbursement policies for executive
officers.
     7. Termination Procedure.
          a) Notice of Termination. Any termination of Employee’s Employment by
the Company or by Employee during the Term (other than termination pursuant to
Section 8(a) of this Agreement) shall be communicated by written notice (“Notice
of Termination”) to the other party hereto in accordance with Section 13 herein.
For purposes of this Agreement, a Notice of Termination shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s Employment under the
provision so indicated.

5



--------------------------------------------------------------------------------



 



          b) Date of Termination. “Date of Termination” shall mean (a) if
Employee’s Employment is terminated by his death, the date of death, (b) if
Employee’s Employment is terminated pursuant to Section 8(b) herein, 30 days
after Notice of Termination (provided that Employee shall not have returned to
the substantial performance of his duties on a full-time basis during such
30 day period), (c) if Employee’s Employment terminates upon the expiration of
the Term and Employee’s Employment is not renewed, the date of expiration of the
Term, and (d) if Employee’s Employment is terminated for any other reason, the
date on which Notice of Termination is given or any later date (within 30 days
after the giving of such notice) set forth in such Notice of Termination.
     8. Termination of Employment.
          a) Death. In the event of the death of Employee during the Term,
Employee’s Employment hereunder shall be terminated as of the date of his death
and Employee’s designated beneficiary, or, in the absence of such designation,
the estate or other legal representative of Employee (collectively, the
“Estate”), shall be paid Employee’s unpaid Base Salary through the month in
which the death occurs and any unpaid Bonus Compensation for any fiscal year
which has ended as of the date of such termination or which was at least fifty
percent (50%) completed as of the date of death. In the case of such incomplete
fiscal year, the Bonus Compensation shall be determined based upon the
assumption that Employee would have earned the target Bonus Compensation in
accordance with Section 4(b) and pro-rated, and all such Bonus Compensation, if
any, payable as a result of this Section 8(a) shall be payable at the same time
as bonuses would be payable to other executive officers (regardless of whether
such other officers earned any such bonus). The Estate shall be entitled to all
other death benefits in accordance with the terms of the Company’s benefit
programs and plans.
          b) Disability. In the event Employee shall be unable to render the
services or perform his duties hereunder by reason of illness, injury or
incapacity (whether physical, mental, emotional or psychological) (any of the
foregoing shall be referred to herein as a “Disability”) for a period of either
(i) 180 consecutive days or (ii) 270 days in any consecutive 365-day period, the
Company shall have the right to terminate this Agreement by giving Employee
30 days’ prior written notice. Any determination of Disability shall be made by
the Board in its reasonable good faith discretion. If Employee’s Employment
hereunder is so terminated, Employee shall be paid, offset by payments under any
disability insurance policy in effect, Employee’s unpaid Base Salary through the
month in which the termination occurs, plus Bonus Compensation on the same basis
as is set forth in Section 8(a) above. The Employee shall be entitled to receive
all benefits in accordance with the terms of this Agreement and of the Company’s
benefit programs and plans.
          c) Termination of Employment by the Company for Cause.
               (i) Nothing herein shall prevent the Company from terminating
Employee’s Employment for Cause (as hereinafter defined). From and after the
Date of Termination, Employee shall no longer be entitled to receive Base Salary
and

6



--------------------------------------------------------------------------------



 



Bonus Compensation and the Company shall no longer be required to pay premiums
on any life insurance or disability policy for Employee. Any rights and benefits
which Employee may have in respect of any other compensation or any employee
benefit plans or programs of the Company, whether pursuant to Section 4(c) or
otherwise, shall be determined in accordance with the terms of such other
compensation arrangements or plans or programs. The term “Cause,” as used
herein, shall mean: Employee’s: (A) fraudulent or unethical conduct, conviction
or guilty plea to a crime involving moral turpitude; (B) conduct that is
detrimental or economically injurious to the Company or its subsidiaries,
violation of the Company’s policies, violation of Sections 10 or 11 of this
Agreement, embezzlement of funds or misuse or misappropriation of any of the
Company’s property or its confidential or proprietary information;
(C) insubordination or unwillingness or inability to adequately perform the
Employee’s job duties, including uncorrected failure to satisfy written
directives or performance material, or (D) and any other conduct that may be
detrimental to the Company, its reputation, its operations or activities.
Notwithstanding the foregoing, under no circumstances shall Employee’s refusal
or unwillingness to make any of the certifications required of him as Chief
Executive Officer of the Company pursuant to Section 302 or Section 906 of the
Sarbanes-Oxley Act of 2002, or any rules or regulations promulgated thereunder,
or any similar requirements of any federal, state, local or foreign governmental
authority or agency, or of any national securities exchange or quotation system
on which any class or series of the Company’s capital stock is then traded or
listed for quotation, constitute or give rise to a basis for termination for
“Cause.”
               (ii) The Board of Directors shall provide Employee with Notice of
Termination stating that it intends to terminate Employee’s Employment for Cause
under this Section 8(c) and specifying the particular act or acts on the basis
of which the Board intends to terminate Employee’s Employment. Employee shall
then be given the opportunity, within 15 days of his receipt of such notice, to
have a meeting with the Board to discuss such act or acts (other than with
respect to an action described in Sections 8(c)(i)(A), (B) or (D) above as to
which the Board may immediately terminate Employee’s Employment for Cause).
Other than with respect to an action described in Sections 8(c)(i)(A) (B) or D
above, Employee shall be given seven days after his meeting with the Board to
take reasonable steps to cease or correct the performance (or nonperformance)
giving rise to such Notice of Termination. In the event the Board determines
that Employee has failed within such seven-day period to take reasonable steps
to cease or correct such performance (or nonperformance), Employee shall be
given the opportunity, within 10 days of his receipt of written notice to such
effect, to have a meeting with the Board to discuss such determination.
Following that meeting, if the Board believes that Employee has failed to take
reasonable steps to cease or correct his performance (or nonperformance) as
above described, the Board may thereupon terminate the Employment of Employee
for Cause.
          d) Termination Other than for Cause, Death or Disability.
               (i) Termination. This Agreement may be terminated by the Company
(in addition to termination pursuant to Sections 8(a), (b) or (c) above) or by
the Employee at any time and for any reason or upon the expiration of the Term.

7



--------------------------------------------------------------------------------



 



               (ii) Severance and Non-Competition Payments. If the Employee’s
employment is terminated under this Section 8(d) including a Constructive
Termination (as hereinafter defined), other than as a termination by Employee or
as a result of death or Disability of Employee or for Cause, the following shall
apply:
                    A) the Company shall pay to Employee (w) his Base Salary and
accrued PTO through the Date of Termination, plus a pro rata portion of the
target Bonus Compensation (the total of the Individual Portion and Financial
Achievement Portion of the Employee’s Bonus Targets) for the year in which the
Termination occurs (whether or not such target is actually met) determined based
upon the days elapsed in the year divided by 365, as soon as practicable
following the Date of Termination, (x) the greater of a lump-sum payment equal
to two times Employee’s then current Base Salary or the minimum Base Salary due
under the remaining Term and (y) a lump-sum payment equal to the greater of two
times the amount of the Bonus Compensation, if any, paid to Employee in the year
immediately prior to the year in which the Date of Termination occurs or the
target Bonus Compensation due under the remaining Term (whether or not such
target is actually met). Such payment under clauses (x) and (y) hereof shall be
made as soon as administratively feasible following the Date of Termination and
the execution of a valid Release (as hereinafter defined), but in no event more
than 45 days following the execution of such Release;
                    B) the Company shall continue to provide Employee with the
same level of medical benefits upon substantially the same terms and conditions
(including contributions required by Employee for such benefits) as existed
immediately prior to Employee’s termination for the longer of the maximum period
of time provided under federal law or the remainder of the Term; provided that
the Company shall bear the costs of such benefits for the longer of 12 months or
the remainder of the Term and, provided further, if Employee cannot continue to
participate in the Company’s plans providing such benefits, the Company shall
reimburse Employee the cost of obtaining such benefits as if continued
participation had been permitted. Notwithstanding the foregoing, in the event
Employee obtains employment with another employer and becomes eligible to
receive comparable benefits from such employer, the benefits described in this
clause (B) shall cease; and
                    C) Employee shall be entitled to any other rights,
compensation and/or benefits as may be due to Employee in accordance with the
terms and provisions of any agreements, plans or programs of the Company.
               (iii) Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall be deemed to have occurred upon (i) the removal
of Employee from, or a failure of Employee to continue as, President and Chief
Executive Officer of the Company, (ii) Employee is not elected or nominated by
the Nominating and Corporate Governance Committee to serve as a director of the
Company or is removed from the Board other than for cause (other than as a
result of a change in the law preventing Employee from serving as a director),
(iii) any material diminution in the nature or scope of the authorities, powers,
functions, duties or responsibilities attached to such positions, (iv) the
relocation of the Company’s principal executive offices to a

8



--------------------------------------------------------------------------------



 



location more than 50 miles from Norfolk, Virginia, or (v) the material breach
by the Company of this Agreement and, in the case of clauses (i)-(iv) above,
Employee does not agree to such change (which decision is personal in nature and
not subject to any fiduciary responsibilities Employee may have as an officer or
director of the Company) and elects to terminate his Employment.
               (iv) Severance and Non-Competition Payments Following Non-Renewal
of this Agreement. If this Agreement is not renewed beyond the Term by the
parties hereto, the Company shall pay Employee a severance and non-competition
payment equal to: (w) his Base Salary and accrued PTO through the Date of
Termination, as soon as practicable following the Date of Termination, plus a
pro rata portion of the target Bonus Compensation for the year in which the
Termination occurs (whether or not such target is actually met) determined based
upon the days elapsed in the year divided by 365, (x) a lump-sum payment equal
to two times Employee’s then current Base Salary and (y) the benefits set forth
in Sections 8(d)(ii)(B) and (C). Such payment under clause (x) hereof shall be
made as soon as administratively feasible following the Date of Termination and
the execution of a valid Release, but in no event more than 45 days following
the execution of such Release.
               (v) No Mitigation. Employee shall not be required to mitigate the
amount of any severance and non-competition payment provided for under this
Agreement by seeking other employment or otherwise.
               (vi) Excise Tax. In the event that Employee becomes entitled to
any payments or benefits under this Agreement and any portion of such payments
or benefits, when combined with any other payments or benefits provided to
Employee (including, without limiting the generality of the foregoing, by reason
of the exercise of any stock options or the receipt of any shares of stock of
the Company), which in the absence of this Section 8(d) would be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the amount payable to Employee under this
Agreement shall be reduced to the largest amount or greatest right (for example,
by deferring the vesting date of Employee’s options) such that none of the
amounts payable to Employee under this Agreement and any other payments or
benefits received or to be received by Employee as a result of, or in connection
with, an event constituting a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2)(A) of the Code) or the
termination of Employment (including a Constructive Termination) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code. The Company shall cooperate in good faith with Employee in making such
determination. In the event that the vesting date of any option is deferred
hereunder, the term during which such option may be exercised shall be extended
until the ninetieth (90th) day following the full vesting thereof.
     9. Release. Employee acknowledges and agrees that the payments set forth in
Section 8 of this Agreement constitute liquidated damages for any claim of
breach of contract under this Agreement as it relates to termination of
Employee’s employment. In

9



--------------------------------------------------------------------------------



 



order to receive any of the payments set forth above, prior to the payment of
such amounts, Employee shall execute and agree to be bound by an agreement
relating to the waiver and general release of any and all claims (other than
claims for the compensation and benefits payable under Section 8 hereof) arising
out of or relating to Employee’s employment and termination of employment (the
“Release”), which Release shall be in such form as counsel to the Company may
reasonably require.
     10. Confidential Information.
          a) Employee covenants and agrees that he will not at any time, either
during the Term or thereafter, use, disclose or make accessible to any other
person, firm, partnership, corporation or any other entity any Confidential
Information (as defined below) pertaining to the business of the Company or any
of its subsidiaries except (i) while employed by the Company, in the business of
and for the benefit of the Company or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order the Company to
divulge, disclose or make accessible such information. For purposes of this
Agreement, “Confidential Information” shall mean non-public information
concerning the Company’s or any of its subsidiaries’ financial data, statistical
data, strategic business plans, product development (or other proprietary
product data), customer and supplier lists, customer and supplier information,
information relating to practices, processes, methods, trade secrets, marketing
plans and other non-public, proprietary and confidential information of the
Company or any of its subsidiaries; provided, however, that Confidential
Information shall not include any information which (x) is known generally to
the public other than as a result of unauthorized disclosure by Employee,
(y) becomes available to the Employee on a non-confidential basis from a source
other than the Company or any of its subsidiaries or (z) was available to
Employee on a non-confidential basis prior to its disclosure to Employee by the
Company or any of its subsidiaries. It is specifically understood and agreed by
Employee that any Confidential Information received by Employee during his
Employment by the Company is deemed Confidential Information for purposes of
this Agreement. In the event Employee’s Employment is terminated hereunder for
any reason, he immediately shall return to the Company all tangible Confidential
Information in his possession.
          b) Employee and the Company agree that this covenant regarding
Confidential Information is a reasonable covenant under the circumstances, and
further agree that if, in the opinion of any court of competent jurisdiction,
such covenant is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended. Employee agrees that any breach of the
covenant contained in this Section 10 would irreparably injure the Company.
Accordingly, Employee agrees that the Company, in addition to pursuing any other
remedies it may have in law or in equity, may obtain an injunction against
Employee from any court having jurisdiction over the matter, restraining any
further violation of this Section 10.

10



--------------------------------------------------------------------------------



 



     11. Non-Competition; Non-Solicitation.
          a) Employee agrees that during the Non-Competition Period (as defined
in Section 11(d) below), without the prior written consent of the Company:
(i) he shall not be a principal, manager, agent, consultant, officer, director
or employee of, or, directly or indirectly, own more than 1% percent of any
class or series of equity securities in, any partnership, corporation or other
entity, which, now or at such time, has material operations which are engaged in
any business activity competitive (directly or indirectly) with the Business of
the Company (a “Competing Entity”); and (ii) he shall not, on behalf of any
Competing Entity, directly or indirectly, have any dealings or contact with any
suppliers or customers of the Company or any or its subsidiaries. As used in
this Agreement, the term “Business” means the means government revenue
administration; the administration, auditing and collection of taxes; skip
tracing and asset location; and the purchase, collection and management of
portfolios of defaulted and bankrupt consumer receivables, but shall not include
such collection and management activities to the extent they are incidental to a
business primarily engaged in loan origination or servicing. Notwithstanding the
foregoing, an entity will not be deemed to be a Competing Entity, and Employee
will not be deemed to be engaged in the Business, if (i) Employee is employed by
an entity that is engaged in any meaningful way in one or more businesses other
than the Business (the “Non-Competing Businesses”), (ii) such entity’s
relationship with Employee relates solely to the Non-Competing Businesses, and
(iii) if requested by the Company, such entity and Employee shall provide the
Company with reasonable assurances that Employee will have no direct or indirect
involvement in the Business on behalf of such entity.
          b) During the Non-Competition Period, Employee agrees that, without
the prior written consent of the Company (and other than on behalf of the
Company), Employee shall not, on his own behalf or on behalf of any person or
entity, directly or indirectly, (i) solicit the customers or suppliers of the
Company or any of its subsidiaries to terminate their relationship with the
Company or any of its subsidiaries (or to modify such relationship in a manner
that is adverse to the interests of the Company) or (ii) hire or solicit the
employment of any employee who has been employed by the Company or any of its
subsidiaries at the time of Employee’s termination or at any time during the six
months immediately preceding such date of hiring or solicitation. This provision
does not prohibit the solicitation of employees by means of a general
advertisement.
          c) Employee and the Company agree that the covenants of
non-competition and non-solicitation are reasonable covenants under the
circumstances, in order to protect the Company’s goodwill and other legitimate
business interests, such as business opportunities, customer and client
contacts, prospects, contracts, lists and leads, and to ensure that former
employees do not disclose the Company’s trade secrets and its proprietary and
confidential information to its competitors. Employee and the Company further
agree that if, in the opinion of any court of competent jurisdiction such
covenants are not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of these
covenants as to the court shall appear not reasonable and to enforce the
remainder of these covenants as so

11



--------------------------------------------------------------------------------



 



amended. Employee agrees that any breach of the covenants contained in this
Section 11 would irreparably injure the Company. Accordingly, Employee agrees
that the Company, in addition to pursuing any other remedies it may have in law
or in equity, may obtain an injunction against Employee from any court having
jurisdiction over the matter, restraining any further violation of this
Section 11.
          d) The provisions of this Section 11 shall extend for the Term and
survive the termination of this Agreement for two years from the date of such
termination (herein referred to as the “Non-Competition Period”).
          e) The provisions of this Section 11 shall terminate if this Agreement
is terminated by the Company other than for Cause, or in the event of a
Constructive Termination of this Agreement or if the Company defaults on any of
its payment obligations set forth in this Agreement, which payment default is
not cured within fifteen (15) days after notice.
     12. Limitation of Liability and Indemnity. The limitation of liability and
indemnity provisions of Section 8.1 of the Amended and Restated By-Laws of the
Company and Article 9 of the Amended and Restated Certificate of Incorporation
of the Company are a contractual benefit to Employee and are a material
consideration for Employee’s employment.
     13. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered personally or sent
by facsimile transmission, overnight courier, or certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by facsimile transmission (provided that a
confirmation copy is sent by overnight courier), one day after deposit with an
overnight courier, or if mailed, five days after the date of deposit in the
United States mails, as follows (or to another address specified in writing by
the recipient prior to the sending of such notice or communication):

     
If to the Company, to:
  Portfolio Recovery Associates, Inc.
 
  120 Corporate Boulevard
 
  Norfolk, Virginia 23502
 
  Attn: General Counsel
 
  Fax: 757-321-2518
 
   
If to Employee, to:
  Steven D. Fredrickson
 
                                            
 
                                          
 
   
 
  Fax: 757-554-0586

12



--------------------------------------------------------------------------------



 



     14. Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the matters contemplated herein and supersede
all prior agreements or understandings among the parties related to such
matters.
     15. Successors; Binding Effect. Except as otherwise provided herein, this
Agreement shall be binding upon, and inure to the benefit of, the Company and
its successors and assigns and upon Employee. “Successors and assigns” shall
mean, in the case of the Company, any successor pursuant to a merger,
consolidation, or sale, or other transfer of all or substantially all of the
assets or Common Stock of the Company, provided that, should the Company assign
or transfer this Agreement, the Company will require any successor to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such assignment or transfer
had taken place.
     16. No Assignment. Except as contemplated by Section 15 above, this
Agreement shall not be assignable or otherwise transferable by either party.
     17. Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
     18. Amendment or Modification; Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is authorized by the Board
and is agreed to in writing, signed by Employee and by a duly authorized officer
of the Company (other than Employee). Except as otherwise specifically provided
in this Agreement, no waiver by either party hereto of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of a similar or dissimilar provision
or condition at the same or at any prior or subsequent time.
     19. Fees and Expenses. If either party institutes any action or proceedings
to enforce any rights the party has under this Agreement, or for damages by
reason of any alleged breach of any provision of this Agreement, or for a
declaration of each party’s rights or obligations hereunder or to set aside any
provision hereof, or for any other judicial remedy, the prevailing party shall
be entitled to reimbursement from the other party for its costs and expenses
incurred thereby, including but not limited to, reasonable attorneys’ fees and
disbursements.
     20. Governing Law. The validity, interpretation, construction, performance
and enforcement of this Agreement shall be governed by the internal laws of the
Commonwealth of Virginia, without regard to its conflicts of law rules.
     21. Titles. Titles to the Sections in this Agreement are intended solely
for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.
     22. Counterparts. This Agreement may be executed in one or more
counterparts, which together shall constitute one agreement. It shall not be
necessary for

13



--------------------------------------------------------------------------------



 



each party to sign each counterpart so long as each party has signed at least
one counterpart.
     23. Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms and
provisions of this Agreement in any other jurisdiction.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

            PORTFOLIO RECOVERY ASSOCIATES, INC.
      By:   /s/ Judith S. Scott         Name:   Judith S. Scott        Position:
General Counsel and Secretary        By:   /s/ Steven D. Fredrickson       
Steven D. Fredrickson             

14